United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1241
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Charlie Foster

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                            Submitted: January 15, 2021
                              Filed: October 12, 2021
                                  ____________

Before SMITH, Chief Judge, KELLY and ERICKSON, Circuit Judges.
                              ____________

ERICKSON, Circuit Judge.

       Springdale, Arkansas, Police Officer Stanley Johnson stopped a vehicle driven
by Charlie Foster for having an unsafe windshield. During the course of the traffic
stop, Officer Johnson directed Foster to get out of the vehicle and conducted a pat
down search, in the course of which he discovered a handgun. Foster moved to
suppress the discovery of the handgun, claiming the traffic stop lacked probable cause
and was unreasonably extended when Officer Johnson asked for the occupants’
identification. The district court1 denied the motion without holding an evidentiary
hearing. Foster entered a conditional guilty plea to being a felon in possession of a
firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The written plea
agreement reserved Foster’s right to appeal the denial of his suppression motion. We
have jurisdiction under 18 U.S.C. § 3731, and we affirm.

I.    BACKGROUND

       On March 5, 2019, Officer Johnson stopped Foster’s black Toyota Avalon for
“having an unsafe windshield (several cracks).”2 After informing Foster of the reason
for the stop, Officer Johnson asked Foster and his female companion for
identification. Foster produced a driver’s license but his companion denied having
any identification and provided an identification that ultimately proved to be false.
Officer Johnson observed that both occupants of the vehicle seemed nervous,
reporting that Foster’s hands were visibly shaking as he retrieved his driver’s license.
When Officer Johnson called in the information, dispatch informed him that Foster
was on parole and an active arrest warrant existed for the passenger.

       As Officer Johnson was walking back to Foster’s vehicle, he observed the
occupants moving around the inside of the vehicle. Officer Johnson commanded
Foster to step out of the vehicle. Foster complied, but as he was exiting the vehicle
he tugged his jacket down. When Officer Johnson conducted a safety pat down of
Foster, he found a handgun in Foster’s waistband. Methamphetamine was also found
inside the car.



      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
      2
      As there was no evidentiary hearing, the facts were taken by the district court
from Foster’s moving papers. We do the same.

                                          -2-
       Foster moved to suppress the discovery of the handgun, asserting two grounds:
(1) the initial traffic stop was without probable cause; and (2) the stop was
unreasonably extended when Officer Johnson asked Foster and his passenger for
identifying information. The district court denied the motion to suppress and this
appeal follows.

II.   DISCUSSION

       We review a denial of a motion to suppress applying de novo review to
questions of law and clear error review to questions of fact. United States v. Evans,
4 F.4th 633, 636 (8th Cir. 2021) (quoting United States v. Morris, 915 F.3d 552, 555
(8th Cir. 2019)).

       At the outset, we address the case’s procedural posture. Although Foster
requested that the district court hold an evidentiary hearing on his suppression
motion, after the issue was fully briefed by both sides, the district court elected to
rule, without conducting an evidentiary hearing, by assuming as true the facts as set
forth in Foster’s moving papers and supporting documents.

        A district court is required to hold an evidentiary hearing on a motion to
suppress whenever the moving papers are “sufficiently definite, specific, and detailed
to establish a contested issue of fact.” United States v. Stevenson, 727 F.3d 826, 830
(8th Cir. 2013) (citing United States v. Mims, 812 F.2d 1068, 1073–74 (8th Cir.
1987)). We review the district court’s denial of a request for an evidentiary hearing
for an abuse of discretion. Id. At oral argument, Foster’s counsel stated: “I think I
would agree with [opposing counsel]’s assessment that essentially what the court did
was assume the facts that we stated to be true and so I think that it makes sense to
treat those facts as if the court had had a hearing and those facts have been proven.”
Since neither party has actually disputed a fact at issue here on appeal, under these



                                         -3-
particular circumstances, we find no abuse of discretion in the district court’s decision
to rule on the motion to suppress without a hearing.

       Foster argues the traffic stop was invalid because Officer Johnson could not
have reasonably believed the cracked windshield violated Arkansas law. A traffic
stop constitutes a seizure under the Fourth Amendment and must be supported by
either reasonable suspicion or probable cause. United States v. Hollins, 685 F.3d
703, 706 (8th Cir. 2012) (quoting United States v. Houston, 548 F.3d 1151, 1153 (8th
Cir. 2008)). We have noted that any traffic violation, no matter how minor, is
sufficient to provide an officer with probable cause. United States v. Hanel, 993 F.3d
540, 543 (8th Cir. 2021) (quoting United States v. Bloomfield, 40 F.3d 910, 915 (8th
Cir. 1994)). But, the officer must have “a reasonable basis for believing that the
driver has breached a traffic law.” United States v. Gordon, 741 F.3d 872, 876 (8th
Cir. 2013) (internal quotations and citations omitted). An officer’s mistake of law or
fact may justify a stop so long as that mistake is objectively reasonable. Hanel, 993
F.3d at 543.

       Officer Johnson saw a crack near the bottom of Foster’s windshield, which the
district court found, to a preponderance of the evidence, was observable in the
photographs Foster submitted. The crack, however, did not go all the way across the
windshield nor did it obstruct the driver’s view. Arkansas law allows officers who
have “reason to believe that a vehicle may have safety defects” to “stop the vehicle
and inspect for safety defects.” Ark. Code Ann. § 27-32-101(a)(2)(A). The Arkansas
Supreme Court has held that “a windshield with a crack running from roof post to
roof post across the driver’s field of vision is the type of ‘safety defect’ contemplated
by section 27-32-101(a)(2)(A).” Villanueva v. State, 426 S.W.3d 399, 402 (Ark.
2013).

       Foster asserted below, as he does here, that Officer Johnson had no objective
basis to believe that a violation was present because, unlike in Villanueva, the crack

                                          -4-
in the windshield did not obstruct the driver’s view. The district court rejected this
assertion, determining that Officer Johnson’s actions were objectively reasonable
because he reasonably suspected that the windshield was a traffic violation and even
if the officer was mistaken in believing the crack violated Arkansas law, the officer’s
mistake would be a reasonable one.

       As we read the facts as found by the district court and adopted as uncontested
by the parties here on appeal, the district court did not, and could not have, found that
the crack in Foster’s windshield violated Arkansas law. While the parties have
framed the issue as a mistake of law claim, we believe that it is more appropriately
analyzed as a mistake of fact claim.

        The traffic stop was initiated because Officer Johnson saw Foster’s windshield
was cracked and believed it may have constituted a safety defect under Arkansas law.
An officer’s “incomplete initial observations may give reasonable suspicion for a
traffic stop,” even if subsequent examination reveals no traffic law violation. Hollins,
685 F.3d at 706. In Hollins, officers stopped a vehicle because they believed it did
not have license plates but as they approached the vehicle they observed the presence
of an in transit sticker such that there was no traffic violation. The Court in Hollins
concluded that “although the officers were mistaken” about the vehicle’s “registration
status, their actions were objectively reasonable because they could not then see the
In Transit sticker.” Id. at 707; see United States v. Callarman, 273 F.3d 1284, 1287
(10th Cir. 2001) (finding traffic stop was supported by reasonable articulable
suspicion because the size of the crack was large enough for the officer to believe that
the crack obstructed the driver’s view).

      In light of Villanueva and the undisputed facts here, a reasonable officer could
have believed on initial observation that the cracked windshield constituted a safety
defect. While his initial observation turned out to be mistaken, Officer Johnson’s



                                          -5-
mistake of fact was an objectively reasonable one, and thus Foster was not
unreasonably seized when Officer Johnson conducted the traffic stop.

       Foster next contends Officer Johnson was obligated to terminate the stop and
leave as soon as he observed the crack in the windshield did not, in fact, obstruct the
driver’s view. According to Foster, Officer Johnson’s failure to do so unreasonably
extended the stop. Foster’s argument is foreclosed by our precedent, which binds the
panel. See Hollins, 685 F.3d at 706–707 (noting that “reasonable investigation
following a justifiable traffic stop may include asking for the driver’s license and
registration”); United States v Collier, 419 F. App’x 682, 684 (8th Cir. 2011) (stating
that although traffic stop was initiated because registered owner had an outstanding
warrant and when officer discovered she was not present, officer continued to have
the authority to check the driver’s license and registration); United States v. Allegree,
175 F.3d 648 (8th Cir. 1999) (determining the traffic stop based on mistaken belief
that a car was unlawfully displaying emergency blue lights was sufficient to allow
license and registration check).

      Officer Johnson did not unlawfully expand the scope or extend the stop when
he asked for identification from the occupants of the vehicle.

III. CONCLUSION

      For the foregoing reasons, we affirm the district court’s denial of Foster’s
suppression motion.
                      ______________________________




                                          -6-